DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “initiate a communication with an emergency contact a person”, which appears to be a typo.  For purposes of examination, claim 7 is interpreted as “initiate a communication with an emergency contact”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (U.S. 2014/0266669 A1) in view of Yeh (U.S. 2004/0085205 A1), in view of Menard et al. (U.S. 2003/0013503).

	Claim 1, Fadell teaches:
A doorbell system (Fadell, Paragraph [0030]), comprising: 
a remote computing device (Fadell, Fig. 1: 166, Paragraph [0041], The portable electronic device 166 can run a webpage or an app (see Fadell, Paragraph [0165]).); 
a doorbell (Fadell, Fig. 1: 106) communicatively coupled to the remote computing device (Fadell, Paragraph [0032], The smart devices, including doorbell 106 and mobile device 166, communicate with each other via Internet 162.), the doorbell comprising a housing (Fadell, Figs. 8A, 8B: 804 and 808, Paragraph [0189], The backplate/docking station 808 serves as a physical connection into an area near the entryway and the head unit/replacement module 804 contains all of the sensors, processors, user interfaces, the rechargeable battery, etc.  The combination of head unit 804 and backplate 808 is interpreted as the housing of the smart doorbell 106.); 
an audible warning and a plurality of sensors communicatively coupled to a device selected from the group consisting of the remote computing device, the doorbell, and combinations thereof (Fadell, Paragraph [0138], The audible warnings and sensors are connected to the central server 164, which are also connected to the user’s electronic device 166 and all smart devices connected to network 162.); 
a camera coupled to the housing (Fadell, Fig. 8A: 828, Paragraph [0190], The sensors and I/O devices are represented by 828, which include a CCD/video camera.) and a passive infrared motion detector (Fadell, Paragraph [0148]); and 
a light coupled to the housing (Fadell, Fig. 8A: 828, Paragraph [0190], The sensors and I/O devices are represented by 828, also include user interfaces and/or 2D/3D projectors.  For example, the smart doorbell 106 includes a display, e.g. an audio/visual visitor announcement functionality (see Fadell, Fig. 8, Paragraph [0187]).  It would have been obvious to one of ordinary skill in the art for the display and/or projectors to have at least one light for illuminating the display and/or projector.), the light configured to indicate an occurrence of an emergency event (Fadell, Paragraph [0101], One example of illuminating at least one light is emergency lighting during a detected emergency.  Additionally, an emergency may also occur in the neighborhood, wherein the smart-home environment receives an emergency notification, and corresponding lights are activated (see Fadell, Paragraphs [0106] and [0113]).).
Fadell does not specifically teach:
An infrared camera coupled to the housing; and
a chime.
Yeh teaches:
An infrared camera coupled to the housing (Yeh, Fig. 1: 42, Paragraph [0024], The micro-camera 42 can take pictures in dark conditions based on illuminated infrared light, thus the micro-camera 42 is functionally equivalent to an infrared camera.), and at least one infrared light coupled to the housing (Yeh, Fig. 1: 44, Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell by integrating the teaching of a camera and infrared light as taught by Yeh.
The motivation would be to provide enough luminance for capturing video during dark conditions (see Yeh, Paragraph [0024]).
Fadell in view of Yeh does not specifically teach:
A chime.
Menard teaches:
A chime (Menard, Paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell by integrating the teaching of a chime as taught by Menard.
The motivation would be help emergency personnel in locating an emergency site (see Menard, Paragraph [0068]) and provide feedback to a user, e.g. a caller of a doorbell (see Menard, Paragraph [0083]).
The Examiner notes that a “chime”, as defined by the Applicant’s specification is a sound emitter (see Applicant’s specification, Paragraph [0393]), but also encompasses devices/components that can send a notification, e.g. a signal (see Applicant’s specification, Paragraph [0412-0413]), sense motion with an attached motion sensor (see Applicant’s specification, Paragraph [0378]), and emit sounds via a speaker that is also a part of the chime (see Applicant’s specification, Paragraph [0026]).

Claim 2, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 1, further comprising a microphone communicatively coupled to a communications receiving device selected from the group consisting of the remote computing device, the doorbell, the chime, and combinations thereof (Fadell, Paragraph [0084], The microphone and speaker of the network-connected smart device allow for two-way communication with the smart device and user device 166.).

	Claim 3, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 2, wherein an emergency communication device selected from the group consisting of the microphone, the infrared camera, and combinations thereof is configured to detect an indication of an emergency event (Fadell, Paragraph [0137], It would have been obvious to one of ordinary skill in the art for a microphone to be a sound sensing component of the smart device that is capable of detecting the sound created by intruders impermissibly entering the home.  The detected sounds are indications of an emergency event.), and wherein the emergency communication device is configured to communicate a notification of the emergency event to the communications receiving device (Fadell, Paragraph [0164], One example implementation of a notification of the emergency event is to provide an indication that a possible intruder is in the building to the smart-home devices on the network.), and wherein the light is configured to indicate the detection of the emergency event (Fadell, Paragraph [0101], One example of illuminating at least one light is emergency lighting during a detected emergency.  Additionally, an emergency may also occur in the neighborhood, wherein the smart-home environment receives an emergency notification, and corresponding lights are activated (see Fadell, Paragraphs [0106] and [0113]).).

	Claim 4, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 3, wherein information regarding the detection of the emergency event comprises information selected from the group consisting of a type of the emergency event, a location of the emergency event, an identity of a person associated with the emergency event, and combinations thereof (Fadell, Paragraph [0049], One example of an indication of a type of the emergency event is an SMS or MMS message sent to the mobile device of an occupant identifying a sensed emergency event, e.g. an earthquake, fire, home invasion, dangerous CO levels.).

	Claim 5, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 4, wherein the doorbell system is coupled to a building and the doorbell system comprises a wireless communication system configured to determine that the remote computing device is located within a predetermined distance of the building (Fadell, Paragraphs [0074], [0079], and [0082], The mobile device 166 may communicate with the doorbell 106 via wireless communication.  For example, the smart home system can additionally request confirmation that everything is okay via the user’s mobile device 166 when the system determines that the user is home during a potential emergency situation.).

	Claim 6, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 5, wherein the wireless communication system is configured to, in response to at least one of receiving the notification of the emergency event and receiving the information regarding the emergency event, initiate a communication with an emergency dispatcher, and the communication comprises the information regarding the emergency event (Fadell, Paragraph [0085] and [0105], Examples include broadcasting of video to nearby emergency personnel or sending a map of the location during a detected emergency event.).

	Claim 7, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 5, wherein the wireless communication system is configured to, in response to at least one of receiving the notification of the emergency event and receiving the information regarding the emergency event, initiate a communication with an emergency contact a person, and wherein the communication comprises the information regarding the emergency event (Fadell, Paragraph [0085] and [0105], Examples include broadcasting of video to nearby emergency personnel or sending a map of the location during a detected emergency event.).

	Claim 8, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 4, wherein the doorbell comprises at least one speaker (Fadell, Paragraph [0190], An example I/O device represented at element 828 in Fig. 8A is a speaker.) configured to emit a sound from the at least one speaker, and the sound comprises an audible indication of the information regarding the emergency event (Fadell, Paragraphs [0089], [0138], Because the doorbell 106 is a component of the smart home system, it would have been obvious to one of ordinary skill in the art to activate the speaker of the doorbell 106 in response to the detection of an emergency situation, e.g. a home invasion or fire.).

	Claim 9, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 4, wherein the doorbell comprises at least one speaker (Fadell, Paragraph [0190], An example I/O device represented at element 828 in Fig. 8A is a speaker.) configured to emit a first sound and a second sound from the at least one speaker in response to receiving the notification of the emergency event and receiving the information regarding the emergency event (Fadell, Paragraphs [0089], [0138], Because the doorbell 106 is a component of the smart home system, it would have been obvious to one of ordinary skill in the art to activate the speaker of the doorbell 106 in response to the detection of an emergency situation, e.g. a home invasion or fire.  A notification of a fire and emergency exit instructions are examples of a first sound and second sound, respectively.).

	Claim 11, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 3, wherein the infrared camera is configured to capture at least one image (Fadell, Paragraph [0068], Video from the home may be broadcasted to the security personnel during an emergency event.).

Claim 17, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 1, wherein the doorbell system comprises a wireless communication system configured to determine a location of the remote computing device via GPS (Fadell, Paragraph [0074], Occupant-location data is received from mobile device 166 of the occupant to achieve home-security objectives utilizing GPS.).

Claim 18, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 17, wherein the wireless communication system is configured to initiate a communication with an emergency dispatcher (Fadell, Paragraph [0085] and [0105], Examples include broadcasting of video to nearby emergency personnel or sending a map of the location during a detected emergency event, wherein the emergency personnel are equivalent to emergency dispatchers for providing emergency services, e.g. police, ambulance, firefighters.), and the communication comprises the location of the remote computing device (Fadell, Paragraph [0074], Occupant-location data is received from mobile device 166 of the occupant to achieve home-security objectives.).

Claim 19, Fadell in view of Yeh, in view of Menard further teaches:
	The doorbell system of Claim 17, wherein the wireless communication system is configured to initiate a communication with an emergency contact associated with a person associated with the remote computing device (Fadell, Paragraph [0085] and [0105], Examples include broadcasting of video to nearby emergency personnel or sending a map of the location during a detected emergency event.), and the communication comprises the location of the remote computing device (Fadell, Paragraph [0074], Occupant-location data is received from mobile device 166 of the occupant to achieve home-security objectives.).

	Claim 20, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 1, wherein the doorbell system comprises a wireless communication system configured to determine a location of the remote computing device via a positioning system from the group consisting of GPS, Bluetooth, triangulation, and combinations thereof via nearby cell towers (Fadell, Paragraphs [0074-0075], The system can track the occupants’ movement inside and outside of the home based on occupant-location data received from the mobile device 166 and/or location data from smart devices, wherein the smart devices utilize Bluetooth to detect mobile devices via Bluetooth.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (U.S. 2014/0266669 A1) in view of Yeh (U.S. 2004/0085205 A1), in view of Menard et al. (U.S. 2003/0013503), in view of Mondejar et al. (U.S. 6,154,130).

Claim 10, Fadell in view of Yeh, in view of Menard further teaches:
The doorbell system of Claim 3.
Fadell in view of Yeh, in view of Menard does not specifically teach:
Wherein the indication of the emergency event detected by the emergency communicating component comprises an alarm sound emitted by a remote sensor.
Mondejar teaches:
Wherein the indication of the emergency event detected by the emergency communicating component comprises an alarm sound emitted by a remote sensor (Mondejar, Fig. 1: 46, Col. 3, Lines 11-14 and 61-63, Another emergency alarm, such as an institutional alarm for smoke or evacuation circumstances, is equivalent to including a remote sensor for sensing said smoke or evacuation circumstances.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard by integrating the teaching of a sound sensor, as taught by Mondejar.
The motivation would be to provide an inexpensive and dependable method of requesting assistance in the event of a fire (see Mondejar, Col. 2, Lines 31-39).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (U.S. 2014/0266669 A1) in view of Yeh (U.S. 2004/0085205 A1), in view of Menard et al. (U.S. 2003/0013503), in view of Binder et al. (U.S. 2013/0201316).

	Claim 12, Fadell in view of Yeh, in view of Menard teaches:
The doorbell system of Claim 4, wherein the type of the emergency event is a medical emergency (Fadell, Paragraph [0106]).
Fadell in view of Yeh, in view of Menard does not specifically teach:
Wherein the light is configured to provide a first illumination in response to the emergency event defining the medical emergency, the first illumination selected from the group consisting of a first color, a first illumination pattern, and combinations thereof.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a first color (Blinder, Paragraph [0372], The color of the light may be adjusted.) in response to the emergency event defining the medical emergency (Blinder, Paragraph [0538], The system may analyze medical symptoms and generate alarms and alerts if significant changes are observed in the user’s vital signs.); and illuminating the at least one light in a first illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the medical emergency (Blinder, Paragraph [0538], The system may analyze medical symptoms and generate alarms and alerts if significant changes are observed in the user’s vital signs.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard, by integrating the teaching of a visual alarm and vital sign analysis of a person, as taught by Blinder.
The motivation would be to enable remote monitoring of users to increase access to care and decrease healthcare delivery costs (see Blinder, Paragraph [0531]).

	Claim 13, Fadell in view of Yeh, in view of Menard teaches:
The doorbell system of Claim 4, wherein the type of the emergency event is a fire emergency (Fadell, Paragraph [0049]).
Fadell in view of Yeh, in view of Menard does not specifically teach:
Wherein the light is configured to provide a second illumination in response to the emergency event defining the fire emergency, the second illumination selected from the group consisting of a second color, a second illumination pattern, and combinations thereof.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a second color in response to the emergency event (Blinder, Paragraph [0372], The color of the light may be adjusted.) defining the fire emergency (Blinder, Paragraph [0301], One example emergency situation includes a detected fire.); and illuminating the at least one light in a second illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the fire emergency (Blinder, Paragraph [0301], One example emergency situation includes a detected fire.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard, by integrating the teaching of a visual alarm and fire detection, as taught by Blinder.
The motivation would be to enable control of electricity during a detected fire and the ability to warn a user of problems in neighboring homes include a detected fire (see Blinder, Paragraph [0268]).

Claim 14, Fadell in view of Yeh, in view of Menard teaches:
The doorbell system of Claim 4, wherein the type of the emergency event defines an intruder emergency (Fadell, Paragraph [0068]). 
Fadell in view of Yeh, in view of Menard does not specifically teach:
Wherein the light is configured to provide a third illumination in response to the emergency event defining an intruder emergency, the third illumination selected from the group consisting of a third, a third illumination pattern, and combinations thereof.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a third color (Blinder, Paragraph [0372], The color of the light may be adjusted.) in response to the emergency event defining the intruder emergency (Blinder, Paragraph [0331], One example emergency situation includes a detected intruder.); and illuminating the at least one light in a third illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the intruder emergency (Blinder, Paragraph [0331], One example emergency situation includes a detected intruder.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard, by integrating the teaching of a visual alarm and the combination of motion detectors for intruder detection, as taught by Blinder.
The motivation would be to maximize accuracy and energy usage of the motion detection (see Blinder, Paragraph [0331]).

	Claim 15, Fadell in view of Yeh, in view of Menard teaches:
The doorbell system of Claim 4, wherein the type of emergency event is a gas leak emergency (Fadell, Paragraph [0172]).
Fadell in view of Yeh, in view of Menard does not specifically teach:
Wherein the light is configured to provide a fourth illumination in response to the emergency event defining the gas leak emergency, the fourth illumination selected from the group consisting of a fourth color, a fourth illumination pattern, and combinations thereof.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a fourth color (Blinder, Paragraph [0372], The color of the light may be adjusted.) in response to the emergency event defining the gas leak emergency (Blinder, Paragraph [0300], One example emergency situation includes a gas leak.); and illuminating the at least one light in a fourth illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the gas leak emergency (Blinder, Paragraph [0300], One example emergency situation includes a gas leak.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard, by integrating the teaching of a visual alarm and the combination of gas detection, as taught by Blinder.
The motivation would be to warn of potential harmful, e.g. flammable or toxic, gases present (see Blinder, Paragraph [0300]).

	Claim 16, Fadell in view of Yeh, in view of Menard teaches:
The doorbell system of Claim 4, wherein the type of emergency event defines a carbon monoxide emergency (Fadell, Paragraph [0039]).
 Fadell in view of Yeh, in view of Menard does not specifically teach:
Wherein the light is configured to provide a fifth illumination in response to the emergency event defining the carbon monoxide emergency, the fifth illumination selected from the group consisting of a fifth color, a fifth illumination pattern, and combinations thereof.
Binder teaches:
The illuminating comprises at least one of: illuminating the at least one light a fifth color (Blinder, Paragraph [0372], The color of the light may be adjusted.) in response to the emergency event defining the carbon monoxide emergency (Blinder, Paragraph [0300], One example emergency situation includes the presence of a concentration of carbon monoxide.); and illuminating the at least one light in a fifth illumination pattern (Blinder, Paragraph [0372], The light may be steady, blinking, or flashing.) in response to the emergency event defining the carbon monoxide emergency (Blinder, Paragraph [0300], One example emergency situation includes the presence of a concentration of carbon monoxide.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Fadell in view of Yeh, in view of Menard, by integrating the teaching of a visual alarm and the combination of gas detection, as taught by Blinder.
The motivation would be to warn of potential harmful, e.g. flammable or toxic, gases present (see Blinder, Paragraph [0300]).

Conclusion

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683